Citation Nr: 1029540	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-20 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected erectile dysfunction.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected prostate cancer, status post radical 
prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for the Veteran's erectile dysfunction and 
prostate cancer residuals.  The Veteran timely appealed the 
evaluation assigned for these disabilities.

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2010 in Albuquerque, New 
Mexico; a transcript of that hearing is associated with the 
claims file.

The issue of entitlement to an initial evaluation in excess of 20 
percent for service-connected prostate cancer residuals is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDING OF FACT

On June 30, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran 
requesting a withdrawal of the appeal on the claim for an initial 
compensable evaluation for erectile dysfunction.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue 
of entitlement to an initial compensable evaluation for service-
connected erectile dysfunction have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn during the course of a Board hearing or in writing at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).  

In a June 30, 2010 correspondence, as well as during his Travel 
Board hearing before the undersigned Veterans Law Judge held the 
same day, the Veteran indicated that he wished to withdraw his 
appeal for a compensable evaluation for his erectile dysfunction.  
Hence, there remain no allegations of errors of law or fact for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on that issue and it is 
dismissed.


ORDER

The appeal for an initial compensable evaluation for service-
connected erectile dysfunction is dismissed.




REMAND

The claim for an initial rating in excess of 20 percent for 
prostate cancer residuals is being remanded for additional 
development.  During his June 2010 hearing, the Veteran indicated 
that he has seen his private urologist since April 2008, the date 
of the latest treatment records in the claims file.  He indicated 
during his hearing that he sees his urologist every six months 
for follow-up appointments.  As there appears to be outstanding 
private treatment records that are not of record but may be 
particularly relevant to the Veteran's claim for increase on 
appeal, the Board finds that this case needs to be remanded in 
order for attempts to be made to obtain those private treatment 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 
3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the necessary 
release forms to authorize the release of 
medical records from his private urologist, 
as well as any other private medical 
providers who have treated him for residuals 
of his prostate cancer since April 2008.  If 
the Veteran provides the information, the 
medical records from those providers should 
be requested and associated with the claims 
file.  If any records are not available or no 
response is received, the Veteran should be 
notified accordingly. 

2.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for a higher 
initial rating for prostate cancer residuals.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative, 
if any, should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


